DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 8/17/2022 in relation to application 16/152,527.
The Pre-Grant publication # 2020/0111384 is published on 4/9/2020.
Claims 1-20 are pending.


The following is a statement of reasons for the indication of allowable subject matter:  
The application is displaying of an alert to a user, via a display screen arranged behind a two-way mirror based on determining a fault in the movement pattern of the user. The fault could be indicating that the movement pattern of the user is improper; and 
also responsive to the user acknowledging the alert, displaying, via the display screen arranged behind the two way mirror, video data comprising a corrected movement pattern for the user, wherein the corrected movement pattern includes an indication of the fault in the movement pattern of the user.
The prior art combination though teaching a two-way mirror arrangement with a projector and camera is part of display screen for movement pattern determination but fail to  disclose the above claimed features. More specifically, art of record fails to teach or disclose displaying, via a display screen arranged behind a two-way mirror, an alert to the user.
Claims 1-20 are in condition of allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. Wallach teaches the examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. Wallach teaches the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/             Examiner, Art Unit 3715                                                                                                                                                                                         	August 23, 2022

/XUAN M THAI/            Supervisory Patent Examiner, Art Unit 3715